UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7387


CHARLES EDWARD HUMPHRIES, JR.,

                Plaintiff - Appellant,

          v.

JIMMY ASHE, Jackson County, NC Sheriff; C.B. HOOPER, Jackson
County Sheriff’s Department Deputy & Supervisor of Work
Crew; MATT HELTON, Jackson County Sheriff’s Department
Lieutenant;   SHEILA    AIKEN,   Jackson    County   Sheriff’s
Department   Lieutenant;   BRIAN   WELLMON,   Jackson   County
Sheriff’s Department Sergeant; DEWEESE, Jackson County
Sheriff’s Department Medical Provider,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Bryson City. Robert J. Conrad,
Jr., District Judge. (2:12-cv-00066-RJC)


Submitted:   February 27, 2015            Decided:   March 19, 2015


Before KEENAN, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Edward Humphries, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Charles Edward Humphries, Jr. appeals the district court’s

order dismissing his 42 U.S.C. § 1983 (2012) complaint without

prejudice for failure to exhaust administrative remedies.                          We

have    reviewed      the    record    and   find      no     reversible      error.

Accordingly, we deny his motion to appoint counsel and affirm

for the reasons stated by the district court.                   See Humphries v.

Ashe,   No.    2:12-cv-00066-RJC        (W.D.N.C.      Sept.    4,     2014).      We

dispense      with    oral   argument     because      the     facts    and     legal

contentions     are   adequately      presented   in    the    materials        before

this court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                         2